DETAILED ACTION
Supplemental Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant non-final office action is mailed out per telephonic interview with Ms. Wade with regarding to the finality of the application on 5/23/2022.  Ms. Wade pointed out the Final Office Action mailed on 3/18/2022 did not consider the status of claim 10 which was NOT rejected under 35 USC 101 in the previous non-final office action mailed on 9/17/2022.  Examiner acknowledged but pointed out this is a typo (emphasis added). Especially the term “increased level” in claim 1 encompassed at least 1.5, 2, 2.5 or 5 fold increase in claim 10. However, Ms. Wade amended the claim by incorporation the feature in claim 10 into claim 1. The Office rejected the amended claim 1 under 35 USC 101 and made final (3/18/2022). The inadvertent omission is now corrected in this NON-FINAL office action. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed Response on 12/15/2021 has been entered. 
Claims 1-19 are pending, and claims 11-19 are withdrawn from further consideration.
Claims 1-10 are under examination. 
With regard to attorney’s comments on rejoin the instant claims, if found allowable, with the non-elected kit (claims 11-19), attorney has misinterpreted MPEP 821.04(b)(see below)
 See MPEP § 806.05(f) and § 806.05(h). The claims to the nonelected invention will be withdrawn from further consideration under 37 CFR 1.142. See MPEP § 821 through § 821.03. However, if applicant elects a claim(s) directed to a product which is subsequently found allowable, withdrawn process claims which depend from or otherwise require all the limitations of an allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must depend from or otherwise require all the limitations of an allowable product claim for that process invention to be rejoined.

Applicants have elected a process claim set, not product claim.  Therefore, the rejoinder rule does NOT apply here. 

6.	The objections on claims 1 and 4 are withdrawn because the protein abbreviations now have full name listed in the claims. 
7.	The rejection on Claims 1-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor is withdrawn because the amendment. 
8.	The rejection on claims 1-10 under 35 USC 101 (judicial exception) is maintained and of the record (claims 1-10). 

It is noted that an error for listing the rejected claims has occurred in the previous office action. First, the previous office action rejected claims 1-9 and 15-20 inadvertently which applicants should have readily identified because only claims 1-10 are under examination. Second, it is obvious from the rationale of judicial exception that merely incorporates the increased fold of biomarker would not add significant more to the claim because at page 4 office action clearly states:
“Here the law of nature refers to the (1) measuring natural molecules from a subject, i.e.  wild grass, and obtaining samples from the wild grass followed by measuring selected biomarkers, and (2) correlating the levels (increased) for NTSR. Therefore, the natural relationship is the biomarker(s) correlating with a “condition” under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012)(emphasis added).  The law of nature, particularly correlating an increased level of biomarkers to NTSR, is clearly shown here. 
Third, at the conclusion of the judicial exception examiner did NOT suggest incorporating claim 10 into the main claim as an allowable subject matter under 35 USC 101. It is obvious an omission. Fourth, it is clearly established from the related case-law under judicial exception that a more distinguish feature other than merely indicate how many fold of increase of biomarkers, i.e. treatment Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018), should be added to be significantly more than law of nature. Fifth, PTOL-326 form “Office Action Summary” clearly indicates the status of claims 1-10 are rejected (see below photoshot).

    PNG
    media_image1.png
    207
    682
    media_image1.png
    Greyscale


Take together from above, applicants have not overcome judicial exception for claims 1-10 by simply adding a feature (i.e. increased fold of biomarkers) which was an obvious inadvertent oversight by the office. 
 
9.	The rejection on Claim 1-10 under 35 U.S.C. 103 as being unpatentable over Cicero (Phytochemistry 2015 Vol. 116:69-77) is withdrawn because Cicero merely observed overexpression of GSTU2 plants has resistance to fluorodifen. However no proteomics analysis was conducted to verify whether the correlation of GSTU2 contributes to the herbicide non-target site resistance (NSTR) or target-site resistance (TSR). Moreover, Cicero does not teach or suggest using GSTU2 as a biomarker to evaluate NSTR at all. 

10.	For the prior art, all the Markush species in claim 1 has been searched and found free of prior art. However, the current claim is still under judicial exception rejection under 35 USC 101.

12.	The following is a prior art relevant to the instant invention but is not cited for office action.

Yuan et al.   “Non-Target Herbicide Resistance: a Family Business”  (TRENDS in Plant Science   2006 Vol. 12, page 1-13).
					Conclusion 

11.	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641